Citation Nr: 1504472	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-15 409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted a higher 10 percent rating for the Veteran's low back disability effective September 30, 2010.  He wants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate an appeal unless he indicates he is satisfied with the new rating).

The Veteran testified in support of this claim during a December 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing transcript is of record.

The evidence in this case includes an October 2010 statement from the Veteran, as well as lay statements from others, alleging he is unable to work because of his low back disability.  He also mentioned as much during his more recent December 2013 videoconference hearing before the Board.  This raises a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  Though the RO has not yet considered this derivative claim, it is a component, so part and parcel, of this claim for a higher rating for the low back disability and, therefore, also at issue in this appeal.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

In the October 2010 statement already mentioned, the Veteran indicated he had received outpatient treatment at a VA facility earlier that same month.  The VA treatment records currently in the claims file are only dated through July 2010.  Therefore, records generated since July 2010 must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

In addition, the Veteran was most recently afforded a VA compensation examination for his low back condition in May 2012, and there is no additional medical evidence in the claims file dated since.  During his December 2013 videoconference hearing before the Board, he contested the adequacy of that examination (said it was cursory at best and only involved him speaking with the examiner, not actually being examined).  He also said his low back disability is now even worse.  Therefore, he should be afforded a new examination reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); and VAOPGCPREC 11-95 (1995).

As for the derivative TDIU claim, the ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  Therefore, on remand, the VA medical examiner should provide a statement regarding the functional impact of the Veteran's low back disability on his occupational duties and activities of daily living (ADLs).

The Veteran also should be given an opportunity to submit a TDIU application, VA Form 21-8940, and provided the required notice on how to establish his entitlement to this additional benefit.  He indicated during his hearing that he was nearing the tenure requirement for receiving benefits from the Social Security Administration (SSA), so presumably because of sufficient age and/or time in service at his civilian job.  He stopped short of saying he was actually receiving benefits from this other Federal agency, however, much less owing to the severity of his low back disability at issue in this appeal.  In certain instances, there is an obligation to obtain SSA records - that is, when they are potentially relevant to an appeal or claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Here, though, there is not suggestion the Veteran is actually receiving SSA benefits or that he is receiving them because of disability rather than, as mentioned, sufficient tenure.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) reiterated that VA's duty to assist was limited to obtaining "relevant" SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id. The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  Here, though, there is no such indication.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's VA treatment records for the period from July 2010 through the present and associate them with the claims file so they may be considered.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Provide the Veteran a TDIU application, 
VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his derivative TDIU claim.

Also send the Veteran and his representative a letter explaining how to establish entitlement to a TDIU and requesting that he furnish any other information and/or evidence pertinent to this derivative TDIU claim.

3.  Schedule another VA compensation examination of the Veteran's lumbar spine reassessing the severity of the service-connected degenerative disc disease affecting this segment.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  All necessary diagnostic testing and evaluation must be performed.  

The examiner is asked to provide the following information:  

(a).  The range of motion of the lumbar spine and where pain begins; 

(b).  The range of motion on repetitive testing, including where pain begins; 

(c).  Whether there is any additional limitation of motion or limitation of function or functional loss otherwise, including due to weakness, fatigability, incoordination, lack of endurance, less movement, etc.; 

(d).  Whether there is objective evidence of painful motion; 

(e).  Whether there are neurological manifestations of the service-connected low back disability; if there are, specify them and describe their severity;

(f).  Whether there have been any incapacitating episodes in the past 12 months - meaning bed rest prescribed by a physician and treatment by a physician.

(i).  The functional impairment associated with the degenerative disc disease, including the effects of this disability on occupational duties and ADLs to assist the Board is determining whether this disability renders the Veteran unemployable - meaning incapable of obtaining substantially gainful employment versus employment that instead only would be considered marginal.

It therefore is most essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  So merely saying he/she cannot respond without resorting to mere speculation will not suffice.

4.  Then readjudicate the claim for a higher rating for the low back disability, also adjudicate the derivative claim for a TDIU.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

